                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division



MICROSOFT CORPORATION, a
Washington corporation.

               Plaintiff,

       V.                                            Civil Action No: I:16-cv-00993(LO/TCB)

JOHN DOES 1-2, CONTROLLING A
COMPUTER NETWORK AND THEREBY
INJURING PLAINTIFF AND ITS
CUSTOMERS,


               Defendants.




                        ORDER FOR RELEASE AND CANCELLATION OF BOND

       THIS MATTER comes before the Court on Plaintiff Microsoft Corporation's

("Microsoft") Motion for Release and Cancellation of Bond.

       The Court has considered Microsoft's Motion and the other pleadings and papers filed in

this action. Based on the foregoing, the Court orders the release and cancellation of Microsoft's

Bond in the amount of one hundred thousand dollars (S100,000).



IT IS SO ORDERED.


Entered this^^ day of            . , 2019.                     V

                                                            Hon. LianjO Grady
                                                            United Stat^^strict Judge
